Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 21, 2019

                                     No. 04-18-00715-CV

                                    Kenneth J. THOMAS,
                                         Appellant

                                               v.

                                 ARRIBA APARTMENTS,
                                       Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2018CV04988
                          Honorable Karen Crouch, Judge Presiding


                                        ORDER
       Appellee’s motion for extension of time to file its brief is GRANTED. Appellee’s brief is
due on or before June 28, 2019. No further extensions will be granted absent extenuating
circumstances.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of May, 2019.



                                                    ___________________________________
                                                    Keith E. Hottle,
                                                    Clerk of Court